Case: 5:20-cr-00074-KKC-MAS Doc #: 172 Filed: 03/02/21 Page: 1 of 2 - Page ID#: 599




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


 UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:20-74-KKC-5

       Plaintiff,


 V.                                                                 ORDER


 DAIJOHN D. SIMS,

       Defendant.



                                          *** *** ***

        This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

 filed by United States Magistrate Judge Matthew A. Stinnett. (DE 162). The

 recommendation instructed the parties to file any specific written objections within three

 days after being served with the decision, or else waived the parties’ right to further review.

 Neither party has objected and the time to do so has now passed.

        Upon review, the Court is satisfied that Defendant Sims knowingly and competently

 pleaded guilty to the charged offenses and that an adequate factual basis supports the plea

 as to each essential element of the offenses charged. Accordingly, the Court hereby

 ORDERS as follows:

        1. Judge Stinnett’s Recommendation of Acceptance of Guilty Plea (DE 162) is

           ADOPTED as and for the Opinion of the Court;

        2. Defendant Daijohn Sims is ADJUDGED guilty of Counts 1 and 2 of the

           Superseding Indictment (DE 106).
Case: 5:20-cr-00074-KKC-MAS Doc #: 172 Filed: 03/02/21 Page: 2 of 2 - Page ID#: 600




       3. The Defendant’s Jury Trial is CANCELED; and

       4. A Sentencing Order shall be entered promptly.



       Dated March 2, 2021




                                            2
